Defendant having appealed to the Appellate Division from a judgment of conviction entered pursuant to a plea of guilty and from the sentence of 12 years’ imprisonment and a $15,000 fine imposed by the trial court; and
The Appellate Division, in a determination reported at 191 N.J.Super. 537 (1983), having remanded the matter to the trial court for resentencing; and
*200The matter having come before this Court on an appeal as of right filed pursuant to R. 2:2-l(a), there having been a dissent in the Appellate Division; and
The Court having been advised that defendant has been resentenced, with his consent, to a term and fine identical to that originally imposed, and good cause appearing;
It is ORDERED that the within appeal is dismissed as moot.
We neither approve nor disapprove of the reported Appellate Division opinions.